DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, first detection unit, second detection unit measurement unit, determination unit and output unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (United States Patent Application Publication 2007/0147701).
Regarding claim 1, Tanaka discloses an apparatus comprising: an acquisition unit configured to acquire an image (figure 1 exhibits an image sensor 4 which acquires an image as disclosed at paragraph 23); a first detection unit configured to detect a first region corresponding to a first feature from the image (figure 1 exhibits face detection circuit 26 which detects a face area as disclosed at paragraph 36); a second detection unit configured to detect a second region corresponding to a second feature from the image (figure 1 exhibits face detection circuit 26 which detects an upper body area as disclosed at paragraph 36); a measurement unit configured to perform photometric measurement on the first region and the second region (figure 1 exhibits AE circuit 21 which determines an average brightness of the face region A and the upper body area C); a determination unit configured to determine an exposure based on a weighted average of a first photometric value of the first region that is acquired by the measurement unit and a second photometric value of the second region that is acquired by the measurement unit (paragraph 39 teaches determining an exposure using equation 1 in which a weighted average of a photometric value of a face area A and a body area C are used to determine an exposure); and an output unit configured to output information about the exposure (paragraph 38 teaches that an exposure control signal is output to the CPU 19 from the AE circuit 21).  However, Tanaka fails to disclose wherein the second photometric value is acquired before the first photometric value is acquired.
At the time of filing, there was a recognized problem or need in the art to calculate photometric values of face and body regions (Tanaka paragraph 39).  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
Calculate the first photometric value followed by the second photometric value;
Calculate the second photometric value followed by the first photometric value; or
Calculate the first and second photometric values simultaneously.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions result in the determination of a photometric value for a face area and a photometric value for a body area.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Tanaka discloses everything claimed as applied above (see claim 1), in addition, Tanaka discloses wherein a weight for the first photometric value is greater than a weight for the second photometric value (equation 1 as disclosed at paragraph 39 teaches that the weight for the face area A is integer “n” which is greater than or equal to 1 as disclosed at paragraph 40; area C is weighted by k which is between 0 and 0.8 as exhibited in figure 3).
Regarding claim 3, Tanaka discloses everything claimed as applied above (see claim 1), in addition, Tanaka discloses wherein an area of the first region is smaller than an area of the second region (figure 2 exhibits wherein the area of the face region A is smaller than the area of the upper body region C).
Regarding claim 5, Tanaka discloses everything claimed as applied above (see claim 1), in addition, Tanaka discloses wherein the first detection unit detects a face region as the first region (figure 2 exhibits wherein a face area is detected as the first region as disclosed at paragraph 36).
Regarding claim 6, Tanaka discloses everything claimed as applied above (see claim 1), in addition, Tanaka discloses wherein the second detection unit detects a human body region as the second region (figure 2 exhibits wherein an upper body area is detected as the second region as disclosed at paragraph 36).
Claim 7, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Claim 8, a method, corresponds to and is analyzed the same as the apparatus of claim 2.
Claim 9, a method, corresponds to and is analyzed the same as the apparatus of claim 3.
Claim 11, a method, corresponds to and is analyzed the same as the apparatus of claim 5.
Claim 12, a method, corresponds to and is analyzed the same as the apparatus of claim 6.
Claim 13, a non-transitory computer-readable storage medium, corresponds to and is analyzed the same as the apparatus of claim 1 (paragraph 33 discloses memory 22 which stores an operating program).
Claim 14, a non-transitory computer-readable storage medium, corresponds to and is analyzed the same as the apparatus of claim 2 (paragraph 33 discloses memory 22 which stores an operating program).
Claim 15, a non-transitory computer-readable storage medium, corresponds to and is analyzed the same as the apparatus of claim 3 (paragraph 33 discloses memory 22 which stores an operating program).
Claim 17, a non-transitory computer-readable storage medium, corresponds to and is analyzed the same as the apparatus of claim 5 (paragraph 33 discloses memory 22 which stores an operating program).
Claim 18, a non-transitory computer-readable storage medium, corresponds to and is analyzed the same as the apparatus of claim 6 (paragraph 33 discloses memory 22 which stores an operating program).
Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Hongu et al. (United States Patent Application Publication 2014/0376813), hereinafter referenced as Hongu.
Regarding claim 4, Tanaka disclose everything claimed as applied above (see claim 1), however, Tanaka fails to disclose wherein the determination unit calculates the weighted average of the first photometric value and the second photometric value based on a first score indicating a degree of reliability of the detected first region and a second score indicating a degree of reliability of the detected second region.
Hongu is a similar or analogous system to the claimed invention as evidenced Hongu teaches an imaging device wherein the motivation of improving the accuracy of face and body detection would have prompted a predictable variation of Tanaka by applying Hongu’s known principal of calculating a reliability of face and body areas and setting face and body areas based on the reliability amounts (paragraphs 33 and 34 teach outputting reliability amounts with face and body areas). When applying this known technique to Tanaka, by setting the face and body regions based on the reliability of the detection results, the weighted average which is determined based on the face and body regions would also be based on the reliability scores of the face and body areas.
In view of the motivations such as improving the accuracy of face and body detection one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tanaka.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 10, a method, corresponds to and is analyzed the same as the apparatus of claim 4.
Claim 16, a non-transitory computer-readable storage medium, corresponds to and is analyzed the same as the apparatus of claim 4 (paragraph 33 discloses memory 22 which stores an operating program).
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (United States Patent Application Publication 2020/0059605) teaches a method for evaluating images.
Tsubusaki (United States Patent Application Publication 2017/0272661) a method for controlling a camera based on face information.
Nakamura (United States Patent Application Publication 2017/0272661) a method for controlling a camera based on face information.
Ishii et al. (United States Patent Application Publication 2014/0168479) a method for controlling a camera based on face and body information.
Kawarada (United States Patent Application Publication 2013/0307993) a method for controlling a camera based on face and body information.
Funamoto (United States Patent Application Publication 2013/0265482) a method for controlling a camera based on face information.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696